CONCURRING- OPINION.
WOODSON, J.
I concur in the result reached in this case, not because I believe my learned associates have ■ correctly construed the statutes of confidential communications, but for the sole reason that the majority of the court have decided the matter so often against my views of the statutes, that I can see no useful purpose to be achieved by my continual dissent.
*226But as a final suggestion I wish, to ask my associates the same question that I propounded in the Epstein case, 250 Mo. 1, l. c. 41. Where is the case to which the statutes could possibly apply, if the construction placed upon them by the court, in this and the Epstein case, is a correct construction thereof?
The answer here will be as it was there--.
Walker, J., concurs.